Citation Nr: 0938066	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to total disability based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from January 1945 to August 1946 and from June 1950 to 
August 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), in which the benefit sought on appeal 
was denied.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to total disability based on 
individual unemployability due to his service-connected 
disabilities.  The Veteran argues that he has not been able 
to work since 1987 as a telephone test man because of his 
service-connected hearing loss and tinnitus.  In particular, 
the Veteran stated that because of his service-connected 
disabilities, he was unable to hear well enough to test 
telephones and telephone equipment, and his employment was 
terminated due to his inability to perform the job.   As 
explained below, the Board finds that additional development 
is necessary prior to the adjudication of this claim. 

Foremost, a remand is necessary for a VA examination to 
obtain a medical opinion in conjunction with the Veteran's 
TDIU claim.  The Board notes that none of the audiological 
evaluation reports contain an opinion on the affect of the 
Veteran's service-connected disabilities on his ability to 
obtain and retain substantially gainful employment.  
Therefore, the RO/AMC should schedule the Veteran for an 
appropriate VA medical examination to ascertain the severity 
of his service-connected disabilitiesand their impact on his 
ability to obtain and retain substantially gainful 
employment.

Accordingly, prior to any examination, the RO/AMC should ask 
the Veteran to identify any outstanding records of pertinent 
VA or private treatment, and obtain those records.

Additionally, a remand is necessary to obtain further 
information that corroborates the termination of Veteran's 
past employment as a telephone test man.  In his formal 
application for TDIU, the Veteran noted that he was last 
employed by Georgia Power Company located in Waycross, 
Georgia.  He also indicated that previous employment with 
Bell South was terminated because the company transferred his 
headquarters to another location and he did not want to 
relocate with them.  He stated that he was terminated from 
his position at Georgia Power because he could no longer 
perform his duties due to his hearing loss. See October 2006 
VA Form-9, substantive appeal.  The record does not reflect 
that the RO has attempted to obtain the employment records of 
Georgia Power which are pertinent to the claim for TDIU.  
After securing any appropriate consent from the Veteran, the 
AMC/RO should obtain any such employment records and 
associate them with the Veteran's claim folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  With the Veteran's assistance, RO/AMC 
should obtain any outstanding records of 
pertinent VA or private treatment.  

2.  Also, with the Veteran's assistance, 
the AMC/RO should attempt to obtain the 
Veteran's employment records from Georgia 
Power Company in Waycross, Georgia and 
associate them with the claims file.  If 
the RO/AMC is unable to locate those 
records, then a memorandum of the RO/AMC's 
efforts in attempting to obtain those 
records should be associated with the 
claims file.  

3.  Then, the RO/AMC should schedule the 
Veteran for a VA examination for the 
purpose of determining the impact that his 
service-connected disabilities have on his 
ability to maintain substantially gainful 
employment.  The claim file must be made 
available prior to completion of the 
evaluation.  Following the history and 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
requested to render an opinion as to 
whether that the Veteran's service-
connected disabilities render him unable 
to secure or maintain substantially (more 
than marginal) gainful employment 
consistent with his education and 
employment experience.  In do so, the 
examiner should also address the impact, 
if any, of the Veteran's non-service 
connected disabilities on his ability to 
maintain substantially gainful employment.

The examiner is requested to provide a 
rationale for any opinion provided.

4.  Thereafter, the RO/AMC should review 
the claim folder to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO/AMC should 
then readjudicate the claim on appeal.  If 
any benefit sought remains denied, the 
RO/AMC should issue an appropriate SSOC 
and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



